In an action, inter alia, to recover damages for wrongful death, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Baisley, J.), dated June 25, 2003, which denied her motion pursuant to General Municipal Law § 50-e (6) for leave to amend her notice of claim.
Ordered that the order is affirmed, with costs.
The new theories of recovery contained in the plaintiff’s proposed amended notice of claim would have substantially altered the nature of her claims. Amendments of a substantive nature are not within the purview of General Municipal Law § 50-e (6) (see Richard v Town of Oyster Bay, 300 AD2d 561 [2002]; White v New York City Hous. Auth., 288 AD2d 150 [2001]).
The plaintiffs remaining contention is unpreserved for appellate review. Altman, J.P., Krausman, Goldstein and Mastro, JJ., concur.